COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00540-CR


Thomas Ramirez, Jr.                        §   From the 297th District Court

                                           §   of Tarrant County (1260933R)

v.                                         §   August 6, 2015

                                           §   Opinion by Justice Gardner

The State of Texas                         §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was clerical error in the trial court’s judgment. The trial court’s judgment

incorrectly recites Appellant Thomas Ramirez Jr. was convicted of murder under

section 19.02(b)(1) of the Texas Penal Code. The judgment is modified to reflect

correctly that Appellant Thomas Ramirez Jr. was convicted of murder under

section 19.02(b)(3) of the Texas Penal Code. As modified, it is ordered that the

judgment of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner______________
                                         Justice Anne Gardner